_,.,.   .. ' .,..                                                I.
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      v.                                           (For Offenses Committed On or After November I, 1987)



                      Denny Yonin Garcia-Aguilar                                   Case Number: 3:19-mj-20929

                                                                                   Merle N Schneidewind
                                                                                   Defendant's Attorney


 REGISTRATION NO. 83390298
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~--"-~~~~~~~~~~~~~~~~~~~~~~~~




   D was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                                Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

   D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




   D Count(s)          ~~~~~~~~~~~~~~~~~-
                                                                                    dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 if TIME SERVED                               D _________ days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, February 21, 2019
                                                                               Date of Imposition of Sentence
                                           ,----------
 Received           ~~~~~~---;~-
                                                         FILED
                    DUSM
                                                         FEB 21 2019
                                              CLERK, U.S. DISTRICT COURT
                                           ~~UTHERN DISTRICT OF CALIFORNIA
 Clerk's Office Copy                                                      DEPUTY                                              3:19-mj-20929
